
	

113 HR 4662 IH: Bureau Advisory Opinion Act
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4662
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2014
			Mr. Posey introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Consumer Financial Protection Act of 2010 to establish an advisory opinion process for
			 the Bureau of Consumer Financial Protection, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Bureau Advisory Opinion Act.
		2.Advisory opinionsSection 1022(b) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512(b)) is amended by
			 adding at the end the following:
			
				(5)Advisory opinions
					(A)Establishing procedures
						(i)In generalThe Director shall establish a procedure to provide responses to specific inquiries by a covered
			 person concerning conformance of prospective conduct with the Federal
			 consumer financial law. In establishing the procedures the Director shall
			 consult with the prudential regulators and such other Federal departments
			 and agencies as the Director determines appropriate, and obtain the views
			 of all interested persons through a public notice and comment period.
						(ii)Hypothetical inquiries prohibitedAn inquiry may only be made by a covered person under this paragraph with respect to conduct that
			 the person intends to engage in.
						(iii)Right to withdraw inquiryAny covered person making an inquiry under this paragraph may withdraw such inquiry at any time
			 prior to the Director issuing an opinion in response to such inquiry, and
			 any opinion based on an inquiry that has been withdrawn shall have no
			 force or effect.
						(B)Issuance of opinions
						(i)In generalThe Director shall, within 90 days after receiving an inquiry under this paragraph, issue an
			 opinion in response to that inquiry. Such opinion shall state whether or
			 not the specified prospective conduct would, for purposes of Bureau’s
			 present enforcement policy, violate Federal consumer financial law.
						(ii)Extension permittedIf the Director determines that the Bureau requires additional time to issue an opinion on an
			 inquiry, the Director may make a single extension of the deadline
			 described under clause (i) of 45 days or less.
						(C)Rebuttable presumptionIn any action brought under the Federal consumer financial law, there shall be a rebuttable
			 presumption that any conduct for which the Director has issued an opinion
			 that such conduct is in conformity with the Bureau’s interpretation of
			 Federal consumer financial law, is in compliance with Federal consumer
			 financial law. Such a presumption may be rebutted by a preponderance of
			 the evidence. In considering such presumption, a court shall weigh all
			 relevant factors, including whether the information submitted to the
			 Director was accurate and complete and whether the conduct at issue in the
			 action was within the scope of the conduct addressed in the opinion of the
			 Director.
					(D)ConfidentialityAny document or other material that is received by or prepared by the Bureau or any other Federal
			 department or agency in connection with an inquiry under this paragraph,
			 including any opinion issued by the Director under this paragraph, shall
			 be exempt from disclosure under section 552 of title 5, United States Code
			 (commonly referred to as the Freedom of Information Act) and may not,
			 except with the consent of the covered person making such inquiry, be made
			 publicly available, regardless of whether the Director responds to such
			 inquiry or the covered person withdraws such inquiry before receiving an
			 opinion.
					(E)Assistance for small businesses
						(i)In generalThe Bureau shall assist, to the maximum extent practicable, small businesses in preparing inquiries
			 under this paragraph.
						(ii)Small business definedFor purposes of this clause, the term small business has the meaning given the term small business concern under section 3 of the Small Business Act (15 U.S.C. 632)..
		
